i           . .




                                     The Attorney                  General            of Texas
    JIM MAlTOX                                              November     5.   I984
     lttorney General


                                   NonorAble    Lloyd Doggsrt                                Opinion     No.   JX-226
     -upmeme cowl BulldIng
        0.80x    12sB              ChAirmEn
    Al”.      lx. n711. zE4B       Subcodttee       on ConAm6r          AffAirr              Be:    Whether Article         1175. 6ec-
    512l47525Dl                    Texnr, Store    Senate                                    tion     19,   V.T.C.S.,       authorize6
    -elex B1074.1367
                                   P. 0. Box 12068, Capitol             Station              A home rule        city    to adopt      And
       lIocOpl*r 512l475-0255
                                   Auatinr Ta.6         78711                                enforce      regulatloa6       which     Arc
                                                                                             .pplicAble       outnide     city    limit6
    ‘14 J6ckmm. Suit. 700                                                                    and vhich      provide    6tandarde      for
      Iah*. TX. 75202-4505                                                                   the    Eafe 6torAge        of hArardou6
    .14i74269*4
                                                                                             materf.16       over    the    vater6hedA
                                                                                             in    end     Eurrouuding        the    how
      624 AlBwl~ Ave., stdt* 15D                                                             rule    city
    il Pus. TX. 29905-1793
    01-                            Dear   SeUetor     Doggatt:

                                          You o6k vhether          rection     19 of Article         1175. V.T.C.S.,          Authorize6
    lull 1oxar. Suit* 700                         -                                _     .              _.    __            .      _
    nouatotl. lx. 77w24111         A hom6 Nle           city    tD aaopt regUlAtlOne,              AppllCAbl6       OUtEiOC Of City
     ‘lY22WBW                      IbitE,       vhich       6et    ,mtAndArd6     for      the    6ofc      6torAge     of     harardou6
                                   Psterial6      in the vatc~rrhedo        in And 6urrounding             the home rule       city.      We
                                   conclude      (1)     that    IL home ~16        city      may define         a6  a nuleance          the
    m 8roAdw*y. Suit. 312
                                   6tOrege     of hat.rdow          EubntAncer      ne.r     it6   Voter      Aupply vhen it h.6 A
    .ubtwcL TX. 7B4Q1-3419
    lW747.5238                     vell-founded          Appreh~ur6lon     of    dongcr       from     ruch     Ator6ge     within       it6
                                   municipal      limit6      And vithin     five thou6and feet             of it.   boundaries,         And
                                   (2)    thAt    A home ni1.e city,           ny     promulgate         6tandArd6      for     the    safe
     IXS N. Tenth. Suit. 8
                                   6tOrAge     of tierdow           mEtErid        to prevent         rater-6upply       pollution         in
     kN6n,    TX 7B!m.lBd5
                                   the vater6hedr           within    the home Nle            city’6      extrAterritoriAl          juri6-
     5t2mB24.47
                                   diction.

     loo Ydll Pm., Suit. 460              Article       1175 Q@AEi6e6        th.t   hom6 Nle    Citi66   ah.11     hAV6 “full
     son Alltolllo. TX. ma32797    pover      of      loul     ateIf -government"      And   enumerate6.      “for    greater
     512R2s4101
                                   certainty     ,”   p8rtiCUhr      pU”Er6 pO66e66ed by hOme Nle         Cities.      Section
                                   19 of article         1175 pr~wide6     a6 follow:
     An Equal OpcmtunltW
     Attlmutm  ActIon EFPlOve-                        Each ci.ty 6h.11 have the pover                to define       all
                                                  uuieAnce6      end prohibit         the 6ame within        the city
                                                  and outaid;       the city     lioit6   for A distance        of five
                                                  thousand     f;et;    to have paver        to police      All    park6
                                                  or ground6;TAkecl         And the laud contiguous             thereto
                                                  And u6ed       1:. connection therevith,            6peedvaps.       or
                                                  boulevArd6      Novned by 6Aid city        And lying     outride     of
                                                  said    city;      to   prohibit       the   pollution        of   6x1~
                                                  6tre.m.     dmin or tributnrle6             thereof,     vhich     msy
                                                  conetitutezthe        lo u r c a of VAter    6upply    of Any cite
Honoroble     Lloyd    Doggett     -   Purge 2      (JM-226)




              And to proVid6      for policing    the 6omc 06 Veil      a6 to
              provide    for tha p;otcction      of Any vater     rhedr   And
              the policing      of iom6;     to inspect   doirie6,      61.6u-
              ghter pens And 6iiGtcr           hou666 inride    or outnide
              the limit6     of the Icity,   from which meat or milk is
              furni6hed     to the inhabitAnt      of the city.
               (Emph~clir added).

      Two clou6es     *re   rclevcmt    to your quertion:       the paver      to define
nui6onc66    and the      povcr   to prohibit     voter   6upply    pollution.       Your
request   center6   on interpret:lng      the nature   of there pover6. on vhether
any other    provleion6      h&c    preempted   the povere,      And on vhether       the
omi66ion of “inride       or outel~ic   the limit6   of the city”     from the above-
quoted And underecored        clms~s vhich d6.16 vith      pollution     prevention     in
Any v&y limits     such control      to vithin  A home rule city’6       boundarie6.

       Article       XI,    eection     5 Of the T6X.6 COnEtitUtiOn                granted      brood
pover6       of   self-government         to   citleo       qualifying       for    “home      rule.”
Within     their    boundarler,       hcme rule      cities    derive    their    paver    from the
constitution         rather    th6n f:rom legi6lation.              See Lover     Colorado      River
Authority       v. City of San fiwco6.           523 S.W.Zd        6T.   643 (Tex.      1975).       Ao
a result,       the scope of thei;Ecr               vithin    their    boundari66      depends not
upon legialotive           grontr    of paver but upon expre66              or clearly       implied
limitation6        in the constitution.           in the general         1.~6.    and In indivi-
du61 city        charters.        Lover   Colorado       R&r      Authority-v.        City    of Son
Muc0l).      s.          The prGG$i:ion         in favor      of home rule        clti66’~    pover6
vithin      their     boundarle6      0160 affect6        interpretorion        of their       extro-
tarritorial       pover6.

        A home       Nl6      city     mulIt   have      expre66      or    neC666Arily         implied
6tAtUtOry       Authority     t0 UerCiEe        paver outaide         it6 bound.srle6.          City of
Auetin      v. Jnmail.      662 S.V.21~ 779, 782 (Tex. App. - AuEtin                        1983. writ
VeceTrudgillv.,                                      275 S.W.Zd       658.     662-63     (Tex.    Crim.
App. 1954)n            motion     for reheering);         Royel Crest,        Inc.    v. City of San
Antonio,       520 S.W.Zd      058. 86,b-65        (Tex.     Civ.   App. - Son Antonio             1975,
vrit     ref’d    n.r.e.).       ChC6 such power exist6,                hovever.       any limits      on
it6 cxerciee        mu6t appear v:.th “unni6t8~ble                  clarity."        City of Corpus
Chri6ti      v. Continental        Du6 Sgrteme.        Inc.,    445 S.V.2d       12, 17 (Tex. Civ.
APP .    -   AuEtin     1969,    vrit    ;efTo.r.c.)            per    curium.      453 S.V.Zd        470
 (Tut.     1970); .*6ee. l .        (G.5’ o;ivy;E              1’ ~y!&yg’&y&-~;
Inc.,      406 S.W. d 23
n.r.e.1;       Cameron v. City of -- WACO. 8 F.W.2d 249 (Ter.                      Civ.   App. - WACO
 1928, no vrit).

       Section      19 of ortic        1175 doe6 not by It6        term6 limit     voter
pollution     prevention      to vit’hin   A home Nit     City’6    boundaries    merely
because    of the omission       of the words “inside     or outside     the limits    of
the city.”        StAtutt6    mmt be COuEtNed       06 A whole     and one PrOViSiOn
vi11 not be given        a meanings out of harmony or inconsistent            with other
provisions       even if    the prwi6loa      might be EUECtptiblt        to such con-
6tNCtiOn       if   6tanding    oloue.    City   of We6t Lake      Hills    v. Westwood
Legal    Defense     Fund,   598 S.U.Zd    681 (Tex.   Civ.    App. - WACO 1980. no
Noaoroble              Lloyd   Doggett    -   PAge   3      (Jn-226)




vrit)        ;   lee    Merchant6     F&Et Mo.:or        Line6,     Inc.     v.     kailroAd      CodEriOn     of
m,               73       S.W.Zd      502  (T&            1978).         With       regard       to  the   other
enumerated      pouera,     6ection    I,9 expr666lY   provide6     for    their    eXerCiAe
outride    the city      fimitr.      TItu6, the over611     import     Of  6rtiCle     1175,
66CtiOn       19.   itI     t0    prov:lde    for    the lx e r c i6eof          p6rticulAr
extrat6rritoriAl        pover6.

      Article     1176              further     cl6rifi66          the     effect      of   Article       1173   by
providing     that

                       [tJhe enumeration    of power6 hereilubova     m6de rhall
                       never be ConEtrued     to pr6ClUdA.  by implication       or
                       otherwi6e.      Any 6lN:h  City  frW    6XEtCiEing     the
                       power6    incident  to the anjoymant    of loco1    Eelf-
                       government,   provided   that ouch povcrr                    ah.11      not   be
                       inhibit6d   by the Stats   Con6titution.

Thur,  the OmiAaion    of “inrid,E or  out6ide   the limit6    Of the City”                                  from
the vater pollution-prevvcntion     clau6e   of rection    19 doe6 not limit                                     the
lXerCl6e Of 6uch pover to vithin       A home Nl6    City’6   boundorier.

       To the ContrArY,      the v6t6r pollution         prevention                              power6 Are not
neC666Arily     limitcd   t0 five    thourond    feet.    The court                             in Treodgill   v.
m,        275  S.W.Zd lt 661, iodicoted         in dicta   that the                             omia6ion of the
in6lde     or outaide    1anguAge w.6       intcndad    t0 AuthOri                                  VAter  6Upp17
pollution     prevention    "vithout      llmit    06 to .diEtAnce                                from the city
 liEtit6."      Section    19 rcfer,a    to  both    nuirance-defining       And water
 pollution     prcvention;    thu6,   giV66   th.t    polhtion     Of A public    Voter
 durae la A public nulMnce,            Gold6mith    6 Pwell     v. State.    159 S.W.Zd
 534 (Tc      Civ.   ADO. - D.11.1, 1942. writ       ref’d),   and o66umin8 that      the
 cl&e      ir not 6uperfluou6.      IOM AdditIonAl       pouer VAE intendid.      f+-rY
 legi6lotivc     provieion   vi11 te given     effect,     if pO66ible.
 Life   Insurance    Company of Amc_rico v. Work. 77 S.U.Zd          1036 (Tex.
                                                                           T     1934 .

        Neverthele66,         the    votcrshedr     of 6ome VAterCourAe6           con lxt6nd for
 hundred6     of mile6,         And how       Nle    Citi66’      general    pOliC6    pOWEra.      t0
 promote     and protect          the gctrr!rd     hulth.       Eofety,    And velfore      of the
 people,    have not been cxtecided               beyond    their    utrotrrritori.1         jurie-
 diction    AA e6tAbliEhed           by l:tiuu       3 of Article       9700, V.T.C.S.         Thu6.
 vhen taken togethcr.            Article6     1175 And 97th authorize           A horn6 rule city
 to dcfina      nuiaonces        And to prevent       vAt6r     6upply pollution       vithin     it6
 bOUndOr         And vithin        five   thourond    fact of ita boundarier.           And, Addi-
 t10uA11y.        to    prevent         p01.1.uti0n    of     ita    voter      6UPP lY    in     it6
 extrotarritorial          juri6dicticn       vherc    ouch jurirdiction         i6 greAter      than
 fiV6   thourond     feet.


       QueEtions       remain    about:   the   nature      of   eactioa    19 povera:        (1)
 whether     they     lncompaaa     regulating       the    6ofe    storage   df   hatArdou6
 materialo,      And (2)      whether     Any other        con6titutional      ot   Etotutory
 provi6ionA.      vith   “UC”d6tAti3~l6      ClArity."      limit    the nuisance-defining
 and voter     pollution     prevent:.on    clAuae6     of rection      19.  Preliminary        to
 deciding    the latter     questioa,     vhether     either   pov6r has been superseded




                                                     p.     1013
Honorable       Lloyd     DoSSett - P,aSe 4            (JM-226)




or   preempted,    l basic    undcntendiag       of                     the   povera     la    necessary.
Becauoe pollutiou     of a pu,:Lic vatercourse                         is a nuisance.       Goldsmith     6
Povell   v. State. m,        the! povera   overlap                      considerably.        Both pavers
encompaaa regulating      the safe   atorage     of                    hazardous     uateriala      in the
vateraheda   surrounding    A home rule city.

        Absent      CxDress Authority. _ - A city             cannot declare          that A subject        of
 regulation        in a nuisance           VlhAUit is not a0 per se or at come& law.
 Croasuan v. City of Galveston,                    247 S.U. 810, 812 (Tex. 1923).                   Article
 1175.     section        19.   l xurea.?F        authorizes       houe      rule     cities    to define
 nuisincea       vithin      -their      boundaries       and vithln          five     thousand     feet    of
 their   boundaries.           Treadgill        v. State,      275 S.W.2d At 661; Stoughton                 V.
 City of Port Worth.             277 S,W.2d          150 (Tex.      Civ.    App. - Fort Worth 1955.
 no vrit);      see also Vlanello             v. State,       627 S.W.2d 530 (Tex. App. - Fort
Worth      1982, oo pet~~ker,                          even with       express       authority,       A city
 cannot     ACt     arbitrarily          AII~, cannot     declare       that      a particular        uae of
 property      is A nuisance          vhlch      ia not so in fact.                Crossuan    V. City      of
GAhAStOU,          D.           If   A f.se is a heard               to the health,           safety,     snd
velfare      of the public.           it    can constitute         A nuisAnce         in fAct.      Dart V.
Cit     of Dallas,          565 s.W.211 373, 379 (Tex. Civ. App. - Tyler 1978. no
.Mheless,                            A psrticular            violation         of   a city’s      nuisance
ordinance       vhich      is not a ~n~iaance per ae or at c-n                            lav would be A
question      for A court          of ctmpetent         jurisdiction.             See Crosanan      v. City
of Galveston,                            Ewt      v.    City      of     D811~7                   Bill      V.
Villarreal,          3 83 =YS.W. d a5          (Tax.    Civ.    App. - SAG An%%?1964,                    vrit
 ref’d    n.r.e.);         Air   Curta@        Destructor        Corp.     v.-City        of Austin,      No.
 12-83-0108-CV          (Tex.    App. - Tyler Aug. 23, 1984).

        As indicated.           A hCpC rule        city     my.declere          A public      nuisance       that
vhich     IA a hasard           to the health,            safety,       and velfare         of the public.
Vianello        v.    State,      B;           8art    v.     City     of    Ds~~As.      rupra;      Hill      v.
Villarreal.         B.           An object       of regulation             need not affect         AII entire
city    in order         to coaatitut:e          a nuiearice.            Stoughtoo      v.    City    of Fort
E,          277 S.U.2d          At 153.         A necessary           and uaeful         business      is     not
itadf.     a nuisance        vhen operated           III’A    msnaer not harmful to the public
health      and general          velfax,e.      Benson       v.    DeUiAOn.       546 S.U.Zd         898.     901
 CT-.     Civ.      App.    - Fort       Worth      1977,       no vritr;         City     of Carthage          v.
Alluua,      398 S.W.Zd          799. 804 (Tax.            Civ.    App. - Tyler           1966. no vrit);
hovLITcr. A city may proAcribe                   harmful       operations.          See City of a0u8t0n
v. Johnny Frank’s              Auto Pwts          Co.,      480 S.W.2d 77bTex.                  Civ.   App.       -
Bouston       [lbth      Dlst.]       1972.     vrit      ref’d      n.r.e.).         The location            and
uanner      of     the conduct         of businesses             involving       hasardous        substances
have long         been subject          to state        and city         police      pover.      See.      e.g.,
Dudding v. Automatic               GAS Co..        193 S.W.2d 517 (Tex.       1946) (storage           of
liquified        butane gas);         Tre;rill        v. State.        w         (firevorks);        Vianello
V. State,          supra      (dog ---v.kennels      ,                      Board     of     Adjustment          of
University         Park.    433 S.U.Zd 727 (Tex.                  Civ.     App. - DAlIaS          1968. vrit
ref’d    n.r.e.)       Goning        of gasoline        filling      station).         Thus, a hove rule
city     uay      regulate        the    rmthod        of     storage        of    hasardoue       materials
pursuant       to section        19.




                                                       p.   1014
Ponorable     Lloyd     Doggett    - Pslit! 5        (JM-226)




       Further,     in lom instan:s8,          a city could determine          thAt the only
“SAfe”     rtorage    of hAzArdour ,materiala             iA ~0 Atorage ueAr it8           VAter
supply    or the supply’s       tributaries       --    that Auch atorage      is A nuisance
in fACt.      Certain    lubstAnces     and uaea of property;           hazardous    enough to
cAuse a veil-founded         apprehA:Mion       of danger.      May be totally      prohibited
from the specific         areas in rthlich they create           A hAZArd.       Treadgill     V.
State.     lup r a ; Stouphtoo v, ';lty of Fort Worth.                B          Just    a0 the
atorase     of firevorks      and fltsmable         liauida    may be nrohibited        because
of A-vell-founded           ApprAherwl.00      of      &ger     tb    people    and    property
neArby,     ao way a home rule          city prohibit         the storage      of substancea
near    ita   vAter    aupply    vhic&      if    introduced       into   the   city’s     vater
supply.     vould     endanger    the he:slth,       rafety,     And welfare      of   the   public.

       Thus, both the method o,[ Norage           of hAZArdouA      substances     and the
locAtion     of such atorAge      may be regulated     i0 sensitiVe      areas    pUrSUAnt
to rectioo       19’s   nuisance    c:.ause.  vithin    the  city’s     boundaries     And
vithlo    five    thousand    feet of itr     boundaries.      Regulation       of Unsafe
lrorage    practices     may also    be enacted    pursuant   to section       19’s VAter
pollutioo     prevention    clause.

      As indicAted.        pollution     of A public       vatercourse      is   a nUisAoCe;
thus.   the vater supply pollw1Loo           prevention      C~AUSA of section         19 also
encompAsses     prohibiting      as A ouisAnce       the storage     of certain    hazardous
materials     in the watersheds       c’f the city’s     vater    supply    and defining     as
a nuisance      certain     unsafe   sIxwage    prActices      vhlch    endanger     the home
rule   city’s     tiater -supply.      Bowever,       the vater     pollution     prevention
clause ia some&at broAder            in nature.        UAter pollutioo       prevention     may
properly    include     regulArion    cjf activities      not necessarily       constituting
A nuisance.       See, e.g.,     City of Austin v. J~mil,            w

       Nevertheless.          general      constltutionAl         protections        prohibit
unreasonable      ordinAoces       and Arbitrary       applicationa       of police     pover.
See City of BrookAide           PillAge    v. ComeAu. 633 S.W.2d 790 (Tu.      1982).
zt.      denfAd.     459 U.S.      1087-(1982):ty            of Austin      v.   Teague.     570
S.U.2d    38 3-bx.        1978);    Crow&n      4;   City    Of GalVestOO.       m.          The
only queAtio0      remaloiog      iZIG    ther any specific         state   or federA      1~~s
linit   these    pavers     of A home rule     city.      As indicated      previously.      the
teat   is vhether       limits    on that uerciae        of these      oovers    aooear    vlth
“uariatatuble       clarity.”       cirz    of Corpus Christ1          i.   Continmtal       Bus
SYstems,    Inc.,    lupra.

       On the federal       level,   the Resource      Conservation   and Recovery     Act
of   1976. 42 U.S.C.        116901.    et ae         aa Amended by the Solid         WAste
Diapos~l    Act Amendmenta of 1980.    -Y    hereinAfter      RCRA], was intended     as A
compreheoaive      scheme designed       to deal with an alarming       increase    in the
uncontrolled       generation,     trirr~sportatioo.     and disposal      of   hazardous
vastes.      Section    6929 of the RCRA deals           vith    the reteotion     by the
StAteO of certain       Authority     8s follow:

                     Upon the lffecrive      dAte           of   regulations       under
              this      subchApter  no !itate   or          political      subdivision
              may      impose   any requirements              lass    striDgant      than



                                                p.   1015
                                                                                                        m
Hooorable      Lloyd Doggett      - Page 6      W-226)




               those luthorited       ,mder thie l       ubchApter raepectiog
               the lAme utter        #.I governed by lueh regulations,
               except that      if A~,~~~iUtiOO        of   a ?eylAtiW         vith
               respect     to any utter         under thiA subchApter             is
               postponed or l     njo~lned by the action           of AOY court,
               00    StAte     or   pol.itical       subdivision        OhAll     be
               prohibited     from eating       with     raapect     to the same
               AApACt     of such matter        until      such tiu       aa luch
               regulation     tAkA0 8,ffACt.        NothinS lo this chaptAr
               shall     be  conetrued       to    prohibit       any State       or
               political     subdiv:%on       thereof      fror     imporins    AO~
               rAquiremeots,      ioc~i;,ding those for         rite   selection,
               vhich are more (~ringent              than those imposed by
               such regulatloom.         (Rmphamia      AddAd).

Thus, relevant federA        lav doe8 not prevent TA~AS home rule cities
from AWCtiOg “more stringent”          provisions      thA0 federA    regulations.
See tiuclear ingioeering     Co; $1. 8&t.     660 F.2d 241, 249 0.10~ (7th Cir.
1981).   cert.   denied,    b55 -U.S.    993   (1981).      See ~180 Mlssiasippi
Comiasioo     on NAtural Resowrcea v. Coatle,           625 P.2d 1269, 1275 (5th
Clr.   1980).    Slmllarly.     kte      IAV does not         prevent  such lOCAl
regulation;

       The StAte’s   entry iota A field    of 1egidAtlon    doea not autow-
ticAlly   preempt thAt field     from city reguhtioo.      City of Brookside
Village   v. Come~u. 633 S.U,Ild at 796.     Local regulatfoa,   AOCillarg  to
Andyia hamony with the general scope and purpose of atate enactmenta,
i. ACCeptAblA.     Cit    Of Brookside VillAge   v. COWAU, a;        see alsO
Cit Y of BeAmout --yh
                    v. PA           S.U. 202 Grin-T       ; City  of BeAumoot
v. Bond, 546 S.Y.2d 40        (Tea. Clv. App. - Beamout 1977, writ ref’d
TizTx

         Tvo   date   public     her,Lth AtAtutea    relate     to the       lto r 8g    ofe
hazardour uterialA        our vator ruppliea:        Articles     4477-l     And 4477-7,
V.T.C.S.      Section      23(~)     of Article    5477-1,      however,        expressly
indiutAa    that the act doec, not purport to 1Mt             the authority       of home
rule CitiAa    to enact wre c;triogeot ordiaaocea.            Sirilarly,       lec tio 10 o
of  article    4477-7    indicate8      that. it8 proviaiooa      are cuulative          of
other hro       and l   xprrrrly      dirclaims   any limfting          effect    on the
Authority of local      govermmta.

      The remaining source of potential    state preemption la the Texas
Idatar Code.   The code colltaioo   no uprers    “non-preemption”  ClAuse.
Aovever, 00 provlaion   of the code 1Mta , vith unmistakable      clarity,
the powera of how rule cil:J.as, AA enumerated in lec tto 19  o of article
1175,   to regulate the ltorage   of harardour   materiala  vhich threaten
ita va ter    lupply or joy contributing              vater    source     lo     long   AS the   home
rule   city’e     regulation doe8 not                purport    to      lessen      the   pollutioo
ltanderde provided for in .:Ire code.




                                                p.    1016                                              I
R
    RonorAble    Lloyd    Doggett     -   Page   7    (J&t-226)




          The   priuary    lotipollu~::tou provisioos                of      the   code appear        in
    chapter   26.   WAter Code $926.~001, et seq.                  Section     26.011 provides,       in
    pertinent   pert,   thet

                  [e]xcept   AS otherrise     specifically     provided.    the
                  department   ShALl Ad~mioister     the provisions    of this
                  chapter   and shall   ~astablish     the level    of qUALity
                  to be maintained   in, And shall               control the qUAlity
                       the vatsr in this     state           aA    provided     by   this
                  %ptsr.     (Smph~eis   added).

    One section       is    specffically        preemptive.       Section     26.023    grants    the
    Texas YAter Developueot            Board “the sole And exclusive            authority     to set
    vater    quAlity      standarda       for    ~11 vater      lo   the   state.”       Tuo other
    provisiona,       sections       26.124,(a)     and    26.177,     specifically       prescribe
    methods     of   loccll     govenmert        pArticipatioo       in   enforcement      of code
    provisions.       All    three of theBe proviAioos           require    explicatioo.

            Section     26.023 is the .mly relevAnt              proviaioo      of the Water Code
    clearly      intended     to be premptive.              By granting      the board      sole   and
    exclusive      authority    to set,      by rule,     vater   quality    StAudards.      the code
    does not prohibit         A Gle             city   from regulating        the location     of and
    sAfe storage        standArda    for hazardous        materials     IO its    vatersheda.      The
    TAXaS      Supreme Court      encountered         A much closer        question      in City    of
    Brookside      Village    v. Comeau, 633 S.U.Zd            at 796. vhere       the court found
    thAt     atAte    and federal       regl:lation      of   the construction,         SAfetyI    And
    iostallatioo        of mobile     homes did not preempt              consistent     city   zooing~
    orditmuces       regulating     the lmation~             uobile    homes And the constmc-
    tioo.     operatlou.     and maluteosnce         of uobile     home perks.

           The reuainisg       provis1ot.r     deal   primrily       with     luforceueot       of code
    provisions     rather    than lufoccement         of independent,         cousisteot.       regs
    tioo   pursuant     to other     lav.      Section     26.124(a)      provides      for   enforce-
    ment of aectioo       26mling                vith    unauthorized       diechArges)       by local
    gave-ots         but    expressly        ILimits    such     lnforceuenta         to    the    10~~1
    gwemment’s        bouodaries.       exclusive       of   extraterritorial          jurisdiction.
    City of Bouatoo v. Clear           Cfzk     Basin Authority,         589 S.U.2d       671, 680-81
    (Tu.     1979).     Although      sectToo     26.121     uay itself       be broad       enough to
    reach    ACCidentAl     “discharges”        caused     by unsafe      storage      practices,      it
    does    not   preeupt       regulacim        by    horn;   rule     cities.        -See    City    of
    Brookside    Village      v. Comeau, supra.            Section     26.124 does-t            purport
    to limit    independent       regulatioo     vhich     is othervise        authorized      by lav.

           The final      provision.    sc’ction    26.177,     deAls   vith    vater    pollution
    control     by cities      and expressly      authorizes      enforcement      by cities       of
    vater    pollution      control   and AbAteOmIt         programs     vithin     their    extra-
    territorial      jurisdiction.       City   of Austin      v. Jauail,     suprs.      Although
    the city      of Austin     based 1;;    authority     on section       26.177 rather        than
    on    article      1175,     the  ca;w     provides       general     support      for     local
    ordinances      vhich are conslatent       with code provisions.




                                                     p.   1017
Donorable      Lloyd    Doggett      -   Palge 8    (JH-226)




       The deciaioo       about sec:tiou         26.177      in City     of West LAke Hills              v.
Uestvood     Legal     Defense     Fudk. D.               is    ioapposite       here.       The    court
held    that    section     26.177      does not specifically                grant     the paver         to
liceose      private       revAge        :facilities          located       vithin       the      city's
extrAterritorial         jurisdictim           because        other     Water     Code      proviSiOos
specifically         granted      the     pover       to     the    TAXAS Wstcr           COWi~SiO~.
LiCeuSiAg      authority      is   001: A povsr          thAt     tvo diffAreut,          ind;si;;t
goveraveotal       bodies     can ulelily        and consisteotly             lXer Ci*e.
the court in West Luke Bills               dealt     vith     A general      l~v City.        Rome 1~1i
cities    have the benefit         of ;;ticle        1175 and Are subject            to a different
test    for   limita    on their      paver;       state     StAtUtOr]r limit8          00 home rule
cities     uust   appear     vith    umi#takAble           clarity.        The Texas       Water Code
does     not prevent       how      rule     cities      from regulAtiog           the     storage       of
hAZArdOur        uateriAls        vithl.o       their        extraterritorial            jurisdiction
pursuant      to   sectioo      19 of    a.rticle   1175.

                                             SUMNARY

                   Fureuant      to    6ectiou        19     of   Article      1175.
               V.T.C.S.,       hove    :rule    cities       my     regulate     the
               locstion     and atmage         of    hAxArdOu8       materials     in
               their     vatersheda       vithio       their     boundaries      snd
               vithio    their   ext~:a~territorial       jurisdictioo.




                                                          7-x     n     WATTOX
                                                            Attorney     GeoerAl      of   TEAS

 TOM GRRXN
 Firat AaAiStAAt         Attorney        G,AuerAl

 DAVID R.     RICRARDS
 Executive     A88iatAnt        Attorney      GeoerAl

 RICX GILPIN
 ChAiimau,  GpiuiOu           Cmittea

 PrcpAred      by Rick       Gilpio
 ASSiStAnt Attorney             tinera

 APPROVED :
 OPINION     COMIITTEE

 Rick Gilpin,   Chairman
 Colio CArl
 SuSAn GarriaOn
 Jim Moellinger
 NAnCy SUttOD